 

 

 

Fill in this information to identify your case:

  

Debtor 1 Douglas Bennett
First Name Middte Name Last Name (EAue F] Ep
i Fi hye ib ‘

J JAN =O —D

me

wf

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

 

  

 

 

United States Bankruptcy Court forthe: © DISTRICT OF COLORADO Gf
=| BANKDH Ora,
freon — DISTRICT Br cneaGAlg
| ce _ amended filing
a Vv Pw? SV IVILIN
Official Form 108
Statement of Intention for Individuals Filing Under Chapter / 12/15

 

if you are an individual filing under chapter 7, you must fill out this form if:
Mf creditors have claims secured by your property, or

you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list

on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form,

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1, For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below, . ——— o _

 
          

Creditor's Quicken Loans CO Surrender the property. CO No
name: WM Retain the property and redeem It.

a. @ Retain th rly and enter int
Description of 7846 Marshall Street Arvada, Reafitmation Agreoment. enim a

property CO 80003 Jefferson County
ing debt: 4 bedrooms, 2 baths,
Securing dent: Anprroximately 1,923 sq.ft.

Wi Retain the property and [explain]:
Continue Making Payments

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G; Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases, Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it, 11 U.S.C. § 365(p)(2).

 

_Will the lease be assumed:

 

Describe your unexpired personal property leases _

Lessor's name: O No
Description of leased
Property: CO Yes
Lessor's name: C1 No
Description of leased
Property: CO Yes

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
 

Case:20-10130-MER Doc#:5 Filed:01/08/20 Entered:01/08/20 16:17:29 Page2 of 2

Case number (if known)

 

Debtor 1 Douglas Bennett

Lessor's name: C] No
Description of leased
Property: Yes
Lessor's name: O No
Description of leased
Property: O Yes
Lessor's name: 0 No
Description of leased
Property: O Yes
Lessor's name: CI No
Description of leased
Property: C) Yes
Lessor's name: O No
Description of leased
Property: CO ves

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 

 

 

 

X Dovelaés BenneTT X
Douglas Bennett Signature of Debtor 2
Signature of Debtor 1
Date January 7, 2020 Date

 

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 2

 

 
